Mr. Justice McBride
delivered the opinion of the court.
1. This case does not come here in a condition which enables us to consider the questions discussed in appellants’ brief. The bill of exceptions does not show that any exception was taken to any ruling made by the court during the trial. It does show that many objections were made and overruled, but no exceptions to the rulings were saved in any instance. The findings of fact made by the court covered every issue made by the pleadings, and are sufficient to support the judgment, and were not excepted to upon the trial. Where a party wishes to raise in this court the question that a finding of the lower court is unsupported by evidence, his bill of exceptions should show that he excepted to the finding made and that he requested a different finding and excepted to the refusal of the court to make it: Tatum v. Massie, 29 Or. 140, 147 (44 Pac. 494), and cases there cited. The alleged bill of *598exceptions here is not such in fact, as it fails to show that any ruling or finding of the court was excepted to; and, as before remarked, this court can only consider errors legally excepted to in the court below.
The judgment is affirmed. Affirmed.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur.